Citation Nr: 0834412	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine 
disability with arthritis and foraminal stenosis, claimed as 
a neck injury with neuropathy of the arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.

The veteran testified before a Decision Review Officer (DRO) 
at an August 2007 hearing at the RO.  In June 2008, the 
veteran testified during a Board videoconference hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
each hearing have been associated with the file.

The Board notes that a Statement of the Case issued in 
December 2006 also included the issues of entitlement to a 
compensable evaluation for vascular headaches and entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, received in February 2007, indicates that he chose 
only to perfect an appeal regarding the service connection 
claim.  As such, the other issues listed in the December 2006 
statement of the case are not currently before the Board.


FINDING OF FACT

A current cervical spine disability, to include arthritis, 
was initially demonstrated years after service and has not 
been shown by the probative, competent clinical evidence of 
record to be causally related to active service. 


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A.  
§§ 101, 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify by means of letters to the 
veteran dated in August 2004 and March 2006.  The letters 
informed him of what evidence was required to substantiate a 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  Additionally, the March 2006 
letter informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran (most 
recently in January 2008).  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment and personnel records and 
reports of post-service private and VA treatment and 
examination.  The veteran's records from the Social Security 
Administration (SSA) are also associated with the claims 
file.  Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony 
before a DRO hearing and at a Board videoconference hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that VA 
medical opinions have been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record reflects that VA made a reasonable effort to 
obtain clinical records from the 67th evacuation hospital in 
Plieku, Vietnam from 1971.  A response to an inquiry for such 
records, dated in May 2006, reveals that searches for the 
requested records were made, but no records were located.  
The Board notes that the claims file contains a record from 
the 67th evacuation hospital noting that the veteran was 
admitted on April 20, 1971 in Pleiku, Vietnam.  In light of 
the foregoing, the Board finds that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 continuous days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis, as a chronic disease, becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2007).

The veteran contends that service connection is warranted for 
a cervical spine disability, to include arthritis with 
foraminal stenosis and neuropathy of the arms.  The veteran 
contends that his current cervical spine disability was 
caused by being run over by a 3/4 ton truck in service while 
stationed in the Republic of Vietnam.  See, e.g., Statement 
in support of his claim, received in July 2004.  The veteran 
contends that he has not had an accident or anything that 
caused trauma to his neck other than the in-service truck 
incident.  (See Board videoconference hearing transcript 
"Tr." at 2.)

The Board initially notes that the record contains a report 
of a VA examination conducted in June 2006 that revealed a 
diagnosis of cervical spine degenerative disc disease and 
radiculopathy.  See also Private MRI of the cervical spine, 
dated in April 2004 (noting degenerative disk and joint 
changes and that disk degeneration at C4-5 had progressed 
slightly since April 2001); VA record, dated in July 2004 
(noting foraminal encroachment bilaterally); VA treatment 
record, dated in November 2007 (noting degenerative joint 
disease of the spine, to include the cervical spine).  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  

The report of the veteran's clinical entrance examination, 
dated in February 1969, notes a normal spine and upper 
extremities.  On a February 1969 report of medical history 
the veteran reported back trouble, but the physician's 
portion of this document reflects that such back trouble was 
occasional low back pain with lifting.  A DA Form 3647, 
clinical record cover sheet, notes that the veteran was seen 
at the 67th evacuation hospital with an admission date of 
April 20, 1971.  It was noted that the hand brakes failed on 
a 3/4 ton truck and "ran over EM, Pleiku, RVN."  This record 
also reflects that the veteran was under observation for head 
trauma and there was no artery or nerve involvement.  The 
veteran also reported dental trauma from the in-service truck 
incident.  See Statement in support of his claim, dated in 
September 2004.  The DA Form 3647 does not mention dental 
treatment.  However, approximately two weeks later, a service 
dental record notes that tooth number 10 was extracted, but 
there was not specific mention that this was due to dental 
trauma.  A service treatment record, dated April 27, 1971 
(approximately one week after the truck accident), notes that 
the veteran was seen with complaints of headaches and 
forgetfulness.  His deep tendon reflexes were 2+ and 
symmetrical.  A service treatment record, dated August 31, 
1971, reflects that the veteran was seen for headaches and 
slight lower back pain.  A May 1971 service treatment record 
reflects a consultation about the veteran's back.  It was 
noted that the veteran complained of back pain when bending, 
running, and lifting.  The diagnosis was lumbosacral sprain.  
The report of the veteran's clinical separation examination 
reveals a normal spine and upper extremities upon examination 
in September 1971.  Service personnel records reflect no 
change in the veteran's military occupational specialty (MOS) 
of loader operator during service.

After service, VA received from the veteran a VA Form 21-
526e, Application for Compensation or Pension at Separation 
from Service, in October 1971.  The record also contains a 
report of a special VA orthopedic examination, dated in 
February 1972.  This orthopedic report reflects that the 
veteran's trauma incident, involving being hit by a truck in 
service, was considered.  The veteran indicated a mid-lumbar 
point on his spine as being painful.  After physical 
examination, the VA physician's diagnoses included low back 
injury and head injury.  The report does not reflect 
complaints of, or a diagnosis regarding the veteran's 
cervical spine at that time.    

Thereafter, a private medical record, dated in August 1996, 
reflects that the veteran was seen for complaints of cervical 
neck pain with symptoms that began in approximately 1994, 
insidious onset.  The diagnoses included myofascitis and 
subluxation of C2/C5/C6.  The private doctor commented that 
due to the absence of positive orthopedic test and aspects of 
multiple trigger points, it was assumed that the veteran was 
having recurrent muscular irritation from myofacitis.  A 
private record from Ford Chiropractic Clinic, dated in August 
1996, reflects that the veteran was seen for neck pain.  The 
veteran reported that it happened when he was asleep and that 
this problem began two years ago.  He also reported being 
hospitalized after he was run over by a vehicle 25 years ago.  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Regarding a medical nexus, the claims file contains multiple 
opinions regarding the etiology of the veteran's cervical 
spine disability.  A report of VA examination, conducted in 
June 2005, contains a VA examiner's opinion that the 
veteran's current cervical spine disability, including 
radiculopathy of the upper extremities, is not related to the 
in-service accident.  The VA examiner, in support of this 
opinion, stated that 

The location of the [veteran's] head scar in the 
left parietal region a[b]ove [the] left ear 
indicates the area of impact to be on the side of 
the head.  Therefore, the force would be 
transmitted across the head, not down onto the 
spine, and spine problems are not likely (less than 
50/50 probability) due to that injury.

The June 2005 VA examination report also reflects that a 
physical examination of the veteran was performed.  This 
examination report does not reflect that the VA examiner 
specifically indicated that the veteran's claims file was 
reviewed.  However, the Board notes that the report reflects 
that the VA examiner made specific references to the service 
treatment records and to other post-service medical reports 
of record.  As such, the Board finds that the June 2005 VA 
examiner considered the history of the disability at issue in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes a letter from R.P., M.D., dated in December 
2005, indicating that the veteran has a past medical history 
of degenerative joint disease of the cervical spine.  The 
veteran reported to Dr. R.P. the in-service events when he 
was struck by a truck from behind.  It was noted that the 
veteran reported experiencing persistent neck pain later in 
life.  Dr. R.P. opined that "it is likely that [the veteran] 
had suffered some degree of injury to his neck, joints, and 
disks of [his] c-spine during [the] above accident that more 
likely than not had contributed to DJD of [the] c-spine that 
he has now."  It is noted that the letter from Dr. R.P. 
reflects that two MRIs of the cervical spine from 2001 and 
2004 were reviewed, but it doesn't indicate that the 
veteran's claims file, to include his service treatment 
records were reviewed.

A report of a VA examination, conducted in June 2006, 
reflects that a VA examiner opined that it "is less likely 
as not (less than 50/50 probability)" that the veteran's 
current cervical spine disability and his bilateral upper 
extremity radiculopathy was caused by or incurred during an 
in-service injury.  The June 2006 VA examiner's rationale 
noted the "litany of time frame with symptoms in 1990 or 
approximate preclude a nexus to be established for [a] 1971 
injury and ultimate changes of [the cervical] spine."  The 
VA examiner further noted that carpentry, horse breaking, 
plumbing and farming are multiple aggravators of age-related 
spine change.  The VA examiner noted an onset date of 1996 
(type of onset was subacute).  This VA examination report 
indicates that the examiner reviewed the claims file, to 
include the previously discussed medical opinions of record, 
and examined the veteran.

The Board notes that the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   In 
summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board finds that the opinions of the June 2006 and June 
2005 VA examiners to be more probative of the claim than the 
opinion by Dr. R.P., dated in December 2005, in favor of the 
claim.  In weighing the respective medical opinions, the June 
2005 and June 2006 VA examination reports reflect a full 
review of all evidence of record available at the time of the 
respective examinations and opinions, including service 
treatment records.  The June 2006 VA opinion also reflects 
consideration of the December 2005 opinion of Dr. R.P.  See 
Prejean, 13 Vet. App. at 448-49 (finding that the 
thoroughness and detail of the opinion is important when 
assessing its probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (finding that the probative value 
of a physician's opinion is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support [the] opinion").  Moreover, these VA opinions were 
supported with detailed rationales as previously discussed.  
On the other hand, the Board finds that the probative value 
of the Dr. R.P. opinion is diminished because a supporting 
rationale was not provided and it was not indicated that the 
veteran's claims file was reviewed.  Accordingly, the Board 
finds that the December 2005 opinion by Dr. R.P. is of less 
probative value than the June 2006 and June 2005 opinions by 
VA examiners, which are persuasive of a finding that this 
veteran's current cervical spine disability is not causally 
related to his active service or to any incident therein.

The Board notes a letter from SSA, dated in June 2006, 
notified the veteran of a fully favorable decision from that 
agency.  The Board acknowledges that a Form SSA-831-C3, dated 
in December 2004, indicates that the veteran's primary 
diagnosis is listed as cervical spine degeneration.  However, 
while SSA records and other disability records are 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  Moreover, a Form SSA-831, dated in July 2006, 
indicates that veteran's disability for SSA purposes 
(disorders of the cervical spine) began in August 2003, many 
years after the veteran's discharge from active duty service.  

The Board has also considered whether presumptive service 
connection for chronic disease, including arthritis, is 
warranted in the instant case for the degenerative joint 
disease of the low back.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  The 
evidence of record does not establish any clinical 
manifestations of arthritis within the applicable time 
period.  See, e.g., Report of VA examination, dated in 
February 1972.  Inasmuch, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied. 

The Board acknowledges the veteran's statements and testimony 
that his current cervical spine disability is due an in-
service truck accident.  However, the veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making medical conclusions.  Thus, his 
statements regarding the etiology of the disability in 
question do not constitute competent medical evidence and 
lack probative value.  Espiritu, 2 Vet. App. at 494-95.

In conclusion, the probative competent medical evidence of 
record does not relate the veteran's current cervical spine 
disability to service or any incident therein.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the Board finds service connection for 
a cervical spine disability is not warranted.


ORDER

Entitlement to service connection for a cervical spine 
disability with arthritis and foraminal stenosis is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


